Citation Nr: 0914094	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-11 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
plantar fasciitis of the right foot.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for a right foot condition 
and assigned a 10 percent evaluation.  The Veteran disagreed 
with the evaluation and perfected this appeal.

In July 2005, the Veteran presented testimony at a 
videoconference hearing before a Veterans Law Judge.  

In April 2006, the Board remanded the case for additional 
development.  In October 2007, the Board denied entitlement 
to an initial rating greater than 10 percent.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2008, the parties 
filed a Joint Motion for Remand.  The basis for the Joint 
Motion was that the Board did not provide an adequate 
statement of reasons and bases for its decision.  The parties 
submitted that there was a disconnect between two statements 
provided by the same examiner regarding the severity of 
disability.  Further, that the Board relied on criteria that 
were not part of the assigned diagnostic code as evidence of 
lack of severity.  Specifically, findings that the Veteran 
had no local swelling, redness or puffiness around his heel 
or heel cord.  By Order dated January 12, 2009, the Court 
granted the parties' motion and remanded the case for 
compliance with instructions in the Joint Motion.  

In March 2009, the Veteran's attorney submitted additional 
evidence and argument along with a waiver of RO jurisdiction.

The Board notes that in argument received in March 2009, the 
Veteran's attorney requested the Board award a total 
disability rating based on individual unemployability (TDIU).  
This issue is not currently before the Board for 
consideration.  The Board observes that in its October 2007 
decision, the Veteran's claim of entitlement to TDIU was 
referred to the RO for appropriate action.  On review, it is 
unclear whether this claim has been adjudicated.  Thus, it is 
again referred to the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's service-connected plantar fasciitis of the 
right foot is manifested by x-ray findings of spurring and 
there is significant pain and tenderness in the right heel 
and Achilles.  The Veteran uses orthotics and an air cast and 
this disability adds to his difficulties walking and 
standing.  The disability picture is consistent with a 
moderately severe foot injury.


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation for plantar 
fasciitis of the right foot are met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5284 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Prior to the rating decision granting 
service connection, the RO issued a notice letter in June 
2002, which advised the Veteran of the evidence and 
information needed to substantiate his claim for service 
connection.  This letter further advised the Veteran of which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Letter dated in April 2006 provided information regarding how 
VA assigns disability ratings and effective dates.  The claim 
was readjudicated in the March 2007 SSOC.  

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

The Court has held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105(d) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.103(b)(1), 
3.159(c), 19.29 (2008); Dingess, 19 Vet. App. at 490-91; see 
also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2008).  In 
line with the above reasoning, Vazquez-Flores v. Peake does 
not apply to initial rating claims because VA's VCAA notice 
obligation was satisfied when the RO granted the Veteran's 
claim for service connection. 

Notwithstanding, correspondence dated in April and August 
2006 notified the Veteran of the information and evidence 
needed to substantiate a claim for increase.  The February 
2004 SOC notified the Veteran of the pertinent regulations, 
to include the applicable rating criteria.

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains VA medical center (VAMC) 
records and private medical records identified by the 
Veteran.  Information in the file indicates the Veteran 
receives benefits from the Social Security Administration 
(SSA).  The receipt of these benefits, however, is based on 
retirement age and not disability.  Thus, a remand to obtain 
these records would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Veteran was provided 
VA examinations in July 2002, December 2003, and September 
2006.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that the 10 percent evaluation assigned 
for his service-connected plantar fasciitis does not 
adequately reflect the severity of his disability.  In his 
June 2003 notice of disagreement, the Veteran indicated he 
was wheelchair bound due to this condition and he requested a 
30 percent rating.  The Veteran reports trouble walking and 
constant pain.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  Evaluation of a service-connected disorder 
requires a review of a veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating schedule does not contain a diagnostic code 
specifically addressing plantar fasciitis and the RO 
evaluated this disability as analogous to Diagnostic Code 
5284.  See 38 C.F.R. § 4.20 (2008).  Under this provision, 
foot injuries are evaluated as follows: moderate (10 
percent); moderately severe (20 percent); and severe (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  
Actual loss of the use of the foot warrants a 40 percent 
evaluation.  Id.  The words "moderate," "moderately 
severe" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." See 38 C.F.R. § 4.6 
(2008).  It is also noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, it not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  See 38 C.F.R. 
§§ 4.2, 4.6 (2008).

In April 2001, the Veteran was seen by a private podiatrist 
with complaints of right heel pain for several weeks.  
Functional orthotics were prescribed for plantar fasciitis 
and plantar calcaneal spurs.

VA records show the Veteran was seen in April 2001 with 
complaints of right heel pain.  He reported he was seen by a 
private podiatrist but could not afford orthotics.  
Examination showed mild point tenderness over the posterior 
heel and Achilles tendon.  Range of motion was full.  He was 
referred to the podiatry clinic.  The Veteran was seen on May 
7, 2001 and reported an achy pain in his right posterior heel 
worsening over the past four to five months.  Objectively, 
there was pain with palpation of the posterior right heel at 
the Achilles insertion.  There was pain in the same area with 
dorsiflexion, both knee flexed and extended.  There was no 
pain in the medial calcaneal tubercle.  Assessment was 
Achilles tendonitis.  The Veteran was given bilateral heel 
lifts and told to ice the area.  The Veteran returned for 
follow-up on May 18, 2001.  He had minimal improvement and 
pain remained localized to the posterior heel.  There was 
tenderness with palpation posterior heel at the calcaneal 
insertion Achilles tendon.  There was no tenderness with 
compression of the calcaneus.  There was no swelling or edema 
of the tendon.  Ankle joint dorsiflexion was minus five 
degrees with the knee extended and there was some improvement 
with knee flexion.  On follow-up on May 22, 2001, it was 
noted that x-rays confirmed right posterior and plantar 
calcaneal exostosis.  Objectively there was tenderness with 
palpation at the posterior of the calcaneus with 
dorsiflexion.  Podiatry note dated in June 2001 indicates the 
Veteran has continued pain in his heel.  He received benefit 
from heel elevation but it caused pressure on the instep of 
his foot.  The examiner noted that the Veteran was not a good 
candidate for surgical correction.  He was advised to have a 
1/2 inch heel elevation placed on the exterior of his shoes.  

The Veteran underwent a VA examination in July 2002.  He 
reported pain in the right heel area and that he had been 
diagnosed with heel spur as well as heel pain in the Achilles 
tendon.  He reported that he used a simple cane for as long 
as 30 years and for the last eight years has used forearm 
crutches.  He indicated that currently he was not able to 
bear much weight on either extremity.  On physical 
examination, range of motion of the ankles was normal.  The 
main positive finding was tenderness on the bottom of the 
heels, particularly on the right side and there was 
tenderness at the insertion of the Achilles tendon.  There 
was no local swelling or redness.  A slight degree of hallux 
valgus was also noted and there appeared to be some 
prominence of the first metatarsophalangeal joint on both 
sides.  X-rays of the ankles showed prominent spurring 
affecting the tarsals calcaneus bilaterally.  The ankle 
mortises were otherwise intact.  No fractures were 
identified.  

Statement from Dr. C.B. dated in October 2002 indicates that 
the Veteran presented in April 2001 with chief complaint of 
painful right heel.  X-rays confirmed calcaneal spur.  
Cortisone injection and padding and strapping was provided 
and the Veteran was referred to the VA for further treatment.  
It was noted the Veteran continued with the same complaints.  

Private podiatry records dated in March 2003 show the Veteran 
was seen with complaints that his feet hurt badly and that 
the heels were severe.  The Veteran reported that his heels 
were so painful that he has to use cruise control when 
driving to keep his heels off the accelerator.  Objectively 
the plantar fascia was very painful to pressure.  

On VA examination in December 2003, the examiner noted that 
there were some degenerative changes noted in the first 
metatarsal joints and the joints of the toes and there were 
some changes in the tarsal calcaneal joints as well.  He 
noted that the Veteran's foot and ankle pains appeared stable 
although he has more pain under the right heel.  Most of the 
pains are brought on by walking.  On examination, walking on 
heels or tiptoes was not attempted.  He walked at a moderate 
pace with the cane in his right hand, with a limp on the left 
side.  Objectively, the first metatarsal joints were lightly 
prominent.  The appearance of the ankles was normal with 
normal range of motion.  There were no calluses or major 
deformities regarding the feet.  There was significant 
tenderness under the right heel.  There was also some 
tenderness over the insertion of the Achilles tendon over the 
calcaneus on the right side.  A slight degree of hallux 
valgus was noted.  The examiner noted that the Veteran has 
pain under the right heel, which is very significant.  X-rays 
of the feet showed small plantar calcaneal spurs, but were 
otherwise negative.  

Private podiatry records dated in February 2005 indicate the 
Veteran was in severe pain, especially his right foot and 
leg.  The plantar fascia and heel spur area where the fascia 
attaches were very painful to pressure but the most acute was 
the Achilles and the physician noted the peroneal nerve may 
be involved.  With dorsiflexion of the foot, the pain 
radiated from the posterior aspect of the heel to the knee.  
Plantar fascia and Achilles support cushion was fitted and 
dispensed.  The Veteran was seen the following week and 
stated the air cast performed miracles and the pain from his 
right foot and leg were gone.  It was noted that he was 
having problems walking since the plantar fascia became acute 
but that air heels had provided the desired relief.  

At the July 2005 videoconference hearing, the Veteran 
testified that he cannot walk due to his heel spur and he 
cannot do activities he likes to do, such as dancing or 
working in his yard.  He wears special boots with air bags 
that cushion his heel when he walks.  He indicated that his 
foot condition is severe and that it is his heel disability 
that causes him to use a wheelchair.  

VA primary care note dated in September 2006 indicates that 
the Veteran would like new air cast ankle braces as he finds 
these have helped with his chronic heel spur pain.  
Examination of the ankles showed no focal tenderness to 
palpation.  Drawers were negative and range of motion was 
within normal limits.  Motor strength was 5/5 in the 
bilateral lower extremities.  

The Veteran most recently underwent a VA examination in 
September 2006.  The Veteran reported his right foot hurt and 
the pain was mostly under the right heel and around the 
Achilles tendon.  The combination of his lower extremity 
disabilities (left knee and right foot) makes his walking 
very limited and painful.  He gets flare-ups approximately 
twice every week.  Since he does not walk a lot, he does not 
have significant flare-ups regarding the right heel.  
Physical examination of the right foot showed no local 
swelling, redness or puffiness around the heel or heel cord.  
There was tenderness over the heel as well as over the 
Achilles tendon.  Range of motion of the right ankle was 
normal and motions were pain free.  The examiner noted that 
the Veteran had difficulty bearing weight over the right heel 
because of the pain but he had more limping on the left side 
because of the knee problem.  Repetitive motions of the ankle 
did not increase the pain.  Tenderness over the heel 
increases if one keeps pressing on it.  Diagnosis was 
significant plantar fasciitis of the right foot adding to the 
difficulty with walking and standing.  The examiner noted 
that the Veteran uses a right ankle support and a shoe insert 
on the right side.  He also uses a cane.  Walking distances 
are quite limited and the Veteran cannot go up and down the 
stairs, squat, or walk fast.  

On addendum dated in December 2006, the VA examiner stated 
that the right plantar fasciitis was moderate.  

VA records show the Veteran was evaluated for an electric 
scooter in March 2007.  The Veteran submitted a photograph of 
himself sitting in an electric scooter and holding a cane.  

In a statement submitted in March 2009, the Veteran's 
attorney argued that in light of the ambiguous nature of the 
criteria under Diagnostic Code 5284, the benefit-of-the-doubt 
rule should be applied in determining the proper rating.  The 
attorney further argued that any disability that results in 
added difficulty with walking and standing, two vital 
functions of daily life, should not be classified as 
moderate.  

In evaluating the Veteran's disability, the Board has 
considered the concern expressed in the Joint Motion, that 
the Board relied on criteria not listed in the rating 
schedule.  However, as discussed above, the applicable 
criteria (Diagnostic Code 5284) does not set forth specific 
clinical findings that are for consideration, but instead 
requires a determination regarding the overall level of 
impairment associated with the foot disability.  Thus, the 
Board is of the opinion that it must discuss the positive and 
negative clinical findings on examination and take them into 
account in assigning an evaluation.  Objectively, x-rays show 
spurring and examinations reveal significant pain in the 
Veteran's right heel and Achilles along with tenderness.  The 
Veteran uses orthotics and an air cast and his right foot 
disability adds to his difficulties walking and standing 
related to his service-connected left knee.  Clinical 
evidence, however, does not show swelling, callosities, or 
other major deformities of the foot.  Range of motion of the 
ankles has largely been within normal limits and does not 
change following repetitive motion.  Considering the evidence 
of record, to include functional impairment due to pain on 
motion and other factors, the Board finds that the disability 
picture associated with the Veteran's service-connected 
plantar fasciitis approximates no more than a moderately 
severe foot disability.  

Furthermore, although the Board has also considered the 
findings of "significant" plantar fasciitis and "moderate" 
disability made by the VA examiner in the September 2006 
examination and subsequent December 2006 addendum, as well as 
the Veteran's own report of "severe" disability, the Board 
finds that the greater weight of the overall evidence is 
against granting a higher 30 percent evaluation based on 
severe foot disability.  The Board recognizes that the 
Veteran uses a cane, forearm crutches, wheelchair and a 
scooter, but the record reflects that the Veteran has 
significant disability of the left knee and the need for 
assistive devices apparently existed prior to the onset of 
his right heel pain. 

The Board notes that additional codes pertaining to the foot 
provide for evaluations greater than 20 percent.  These 
include Diagnostic Code 5276 (flatfoot), Diagnostic Code 5278 
(claw foot), and Diagnostic Code 5283 (malunion of or 
nonunion of tarsal or metatarsal bones).  Medical evidence 
does not show flatfoot, claw foot, or malunion/nonunion of 
the tarsal or metatarsal bones on the right and these 
diagnostic codes are not for application.  

In the March 2009 argument, the Veteran's attorney also 
indicated that the Board should award the Veteran an 
extraschedular rating.  In support of this argument, they 
submitted a February 2009 private individual unemployability 
assessment, which indicates that the Veteran is unemployable 
due solely to his service-connected left knee and right foot 
disabilities.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  See 38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the private assessment suggesting 
the Veteran is unemployable due to service-connected 
disabilities.  In this regard, the Board notes that the 
Veteran is currently receiving a combined 60 percent 
evaluation for his service-connected left knee and this 
appears to be the more significant disability.  Objective 
evidence does not establish that the right foot plantar 
fasciitis, in and of itself, causes a marked interference 
with employment beyond that contemplated in the schedular 
standards.  Further, there is no evidence showing that the 
Veteran is frequently hospitalized for this disability.  
Considering all evidence of record, the nature of the 
disability does not render impractical the application of the 
schedular standards.  On review, the Board finds that 
referral for an extraschedular evaluation is not warranted.  

The Board has considered whether the Veteran is entitled to a 
staged rating.  See Fenderson, supra.  At no time during the 
pendency of this appeal has the Veteran's service-connected 
plantar fasciitis been more than 20 percent disabling.  As 
such, a staged rating is not warranted.


ORDER

An initial 20 percent evaluation, and no more, for plantar 
fasciitis of the right foot is granted, subject to the laws 
and regulations governing the award of disability benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


